Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 11/19/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.   Claim 2 limits c in claim 1 to “0 ≤ c  ≤ 10,” which includes c = 0.  Claim 1, however, excludes c = 0 by the recitation “0 < c  ≤ 10.”  As c = 0 is excluded from claim 1, but is included in claim 2, claim 2 is broader than claim 1, and it’s unclear how claim 2 limits claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20110014181 to Thornton.  Thornton discloses a microneedle comprising a biodegradable metal wherein the biodegradable metal is magnesium, which corresponds to instant Chemical Formula 1, MgaZnbXc, where a = 100 wt%, b = 0 wt%, and c = 0 wt% (abstract; paragraphs 9-16 and 47).  The biodegradable metal is absorbed and degraded after delivery into tissue, and an exemplary tissue is skin (paragraphs 1, 29, 47, and 66).   The artisan would understand that “skin” includes the parts of skin, including the epidermis (epithelial skin layers).    A bioactive agent (a drug) is carried in the microneedle (abstract).    Thornton does not teach that its microneedle releases magnesium metal ions and degradation products comprising H2 gas, and further does not teach that when the microneedle is inserted into epithelial skin layers, that the dermal density and skin thickness are increased.   The microneedle of Thornton is structurally identical to the instant microneedle, that is, the microneedle of Thornton comprises a biodegradable metal, wherein the biodegradable metal is magnesium, corresponding to instant .
Applicant argues that the claims require that c be greater than 0 and therefore c may not equal zero.  
Applicant’s arguments have been fully considered but are not found persuasive.  Claim 2 allows for c = 0 by the recitation “0 ≤ c  ≤ 10.”  As claim 2 allows for c = 0, c = 0 is not excluded from claim 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060258973 to Volt.   Volt discloses a microneedle patch using a biodegradable metal which is absorbed and degraded after the subcutaneous or epithelial insertion to thus release magnesium or zinc metal ions and degradation products into the body, wherein the biodegradable metal is magnesium or zinc, which corresponds to instant Chemical Formula 1 as set forth in claim 2, MgaZnbXc, where a = 100 wt%, b = 0 wt%, and c = 0 wt% when the metal is magnesium, and a = 0 wt%, b = 100 wt%, and c = 0 wt% when the metal is zinc (abstract; paragraphs 31, 34, and 45; claims 1-4).  An electrolyte such as calcium may be added, which corresponds to instant Chemical Formula 1 as set forth in claim 1 where instant c > 0 (claim 7).   Two or more metals generate a galvanic circuit to thus accelerate a degradation rate (claim 4).  A surface of a metal is coated with another type of second metal in order to form a galvanic circuit (paragraph 52; claim 11).  The second metal may be zinc.  A drug is carried in the microneedle (paragraph 3).  The microneedle is a thin-plate type (paragraph 47).   The microneedle is in the form of a patch (claim 1).  Volt does not teach that after subcutaneous or epithelial insertion that magnesium or zinc metal ions and degradation produces comprising H2 gas are released, and further does not teach that when the microneedle is inserted into subcutaneous or epithelial skin layers, dermal density and 2 gas would be released after subcutaneous or epithelial skin layer insertion, and dermal density and skin thickness would be increased when the microneedle is inserted into subcutaneous or epithelial skin layers.  “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I. 
Although Volt teaches incorporation of magnesium, zinc, and calcium, it fails to specify a stoichiometry in the range of greater than 0 but less than or equal to 10.  Volt further fails to teach phases comprising Mg2Ca, MgZn, or Ca2Mg6Zn3 required by instant claims 6-8.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the appropriate metal combinations of Volt to improve the degradation rate of the microneedle patch.  In this way, one would find the instant range of 0 < c                         
                            ≥
                        
                     10, and the phases Mg2Ca, MgZn, and Ca2Mg6Zn3 through routine experimentation.  The rationale for this is that Volt teaches incorporation of calcium, corresponding to a range of c > 0, which overlaps with the instant range of 0 < c                         
                            ≥
                        
                     10.  “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” MPEP 2144.05.  Further, regarding the phases Mg2Ca, MgZn, and Ca2Mg6Zn3, Volt teaches incorporation of magnesium, zinc, and calcium, but falls short of specifying the formulae Mg2Ca, MgZn, and Ca2Mg6Zn3.   In the course of optimizing the 2Ca, MgZn, and Ca2Mg6Zn3 through routine experimentation.   Such experimentation is routine in the chemical arts. “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.   
Applicant argues that they have shown criticality of the instant ranges at paragraph 57 of the Pre-Grant Publication, and the office therefore cannot rely on In re Aller as a basis to modify Volt.
Applicant’s arguments have been fully considered but are not found persuasive.  When a prima facie case of obviousness exists, it is applicant’s burden to distinctly point out how evidence in the record rebuts the rejection.  In the present case, applicant has not done so.  Paragraph 57 of the Pre-Grant Publication discusses evaluation of skin penetration ability of the microneedle of Examples 1-9.  The examiner does not see in paragraph 57, or elsewhere in the specification, a showing of the criticality of the instant ranges. 


Claims 1-3, 11, 14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110014181 to Thornton in view of Persaud-Sharma (J Biomim Biomater Tissue Eng, 2012).  Thornton discloses a microneedle comprising a biodegradable magnesium metal alloy with one or more other metals, such as zinc (abstract; paragraphs 9-16 and 47).  In one embodiment, the magnesium alloy comprises between about 1% and about 10% aluminum and between about 0.5% and about 5% zinc, and is open to inclusion of other metals (paragraph 47). The biodegradable magnesium metal alloy is absorbed and degraded after delivery into tissue, and an exemplary tissue is skin (paragraphs 1, 29, 47, and 66).   The artisan would understand that “skin” includes the parts of skin, including the epidermis (epithelial skin layers).    A bioactive agent (a drug) is carried in the microneedle (abstract).    Thornton does not teach 2 gas, and further does not teach that when the microneedle is inserted into epithelial skin layers, that the dermal density and skin thickness are increased.   
Thornton fails to teach a compound corresponding to magnesium, corresponding to instant MgaZnbXc.
Persaud-Sharma is directed to biodegradable magnesium alloys for medical applications (title; abstract).  Persaud-Sharma teaches that magnesium alloys containing calcium or manganese are used as biodegradable magnesium alloys in medical applications (Sections 2.2). 
It would have been obvious to one of ordinary skill in the art to incorporate calcium or manganese as the alloying metal in the magnesium alloy of Thornton.  The rationale for this is that Thornton teaches that its biodegradable magnesium alloy may be alloyed with an appropriate metal, and Persaud-Sharma teaches that calcium and manganese are appropriate metals for incorporation in biodegradable magnesium alloys for medical applications.   It would have been obvious to optimize the amount of calcium or manganese in the formula, and in this way, one would find the stoichiometric amount in the range of greater than 0 to equal to less than or equal to 10 (0 < c  ≤ 10) and the narrower claim ranges through routine experimentation in the course of optimizing the magnesium alloy for use as a biodegradable microneedle.   “‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)” MPEP § 2144.05, II.  The microneedle rendered obvious by Thornton and Persaud-Sharma is structurally identical to the instant microneedle, that is, the microneedle of Thornton comprises a biodegradable metal, wherein the biodegradable metal is magnesium, corresponding to instant MgaZnbXc, where a = 100 wt%, b = 0 wt%, and c = < 0 to ≤ 10.   This is the identical structure of the claimed microneedle.  As a composition cannot be separated from its properties, the microneedle of Thornton would inherently exhibit the same properties as the instant 2 gas would be released after subcutaneous or epithelial skin layer insertion, and dermal density and skin thickness would be increased when the microneedle is inserted into subcutaneous or epithelial skin layers. “‘[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.’ Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  MPEP § 2112, I.
Applicant argues that the claims require that c is greater than 0 and therefore c may not be equal to 0.  
Applicant’s arguments have been fully considered but are not found persuasive.  The examiner recognizes that claim 1 requires that c is greater than 0 and therefore c may not be equal to 0.  However, an alloy corresponding to applicant’s MgaZnbXc, where 0 < c  ≤ 10 is rendered obvious by Thornton in view of Persaud-Sharma for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


February 9, 2020